Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Lesley A. Leonessa on 8/1/2022. 
1. (Currently Amended) A method for replication, comprising: accessing, by a storage system, a reference count of a data block, wherein the reference count is accessed from metadata of the data block; 
based on the accessing, determining, by the source system, that a data block has more than one instance in a storage system; 
determining a similarity hash for the data block, wherein the similarity hash is based on a non-cryptographic hash function; 
;
receiving the instruction to replicate the data block based on the similarity hash and a cryptographic hash of the data block;
searching a deduplication table on the target system for the similarity hash; 
verifying a data block from the deduplication table matches the data block corresponding to the received similarity hash; [[and]]
computing a cryptographic hash of the data block from the deduplication table;
comparing the cryptographic hash of the data block from the deduplication table and the received cryptographic hash from the instruction; and 
replicating the data block from the deduplication table. 
2. (Original) The method of claim 1, wherein determining that the data block has more than one instance in the storage system comprises: determining that a reference count of the data block exceeds one.  
3. (Original) The method of claim 1, wherein determining that the data block has more than one instance in the storage system comprises: accessing metadata of the data block.  
4. (Original) The method of claim 1, further comprising: determining a cryptographic hash of the data block.  
5. (Original) The method of claim 4, wherein transmitting the instruction to the target system to replicate the data block comprises: transmitting the similarity hash and the cryptographic hash of the data block.  
6. (Original) The method of claim 1, further comprising: determining the data block has been previously transmitted to the target system.  
7. (Canceled. ) 
8. (Canceled.) 
9. (Canceled.) 
10. (Currently Amended) A system for replication in a storage system, the system comprising at least one processor configured to: 
access, by the storage system, a reference count of a data block, wherein the reference count is accessed from metadata of the data block; 
based on the accessing, determine, by the source system, that a data block has more than one instance in a storage system; 
determine a similarity hash for the data block, wherein the similarity hash is based on a non-cryptographic hash function; .
transmit an instruction to a target system to replicate the data block based on the similarity hash; 
receive the instruction to replicate the data block based on the similarity hash and a cryptographic hash of the data block
search a deduplication table on the target system for the similarity hash; 
verify a data block from the deduplication table matches the data block corresponding to the received similarity hash; [[and]]
compute a cryptographic hash of the data block from the deduplication table;
compare the cryptographic hash of the data block from the deduplication table and the received cryptographic hash from the instruction; and 
replicate the data block from the deduplication table. 
11. (Original) The system of claim 10, wherein the processor is further configured to: determine that a reference count of the data block exceeds one.  
12. (Original) The system of claim 10, wherein the processor is further configured to: access metadata of the data block.  
13. (Original) The system of claim 10, wherein the processor is further configured to: determine a cryptographic hash of the data block.  
14. (Original) The system of claim 13, wherein the processor is further configured to: transmit the similarity hash and the cryptographic hash of the data block.  
15. (Original) The system of claim 10, wherein the processor is further configured to: determine the data block has been previously transmitted to the target system.  
16. (canceled). 
17. (canceled).  

Reasons for Allowance
At least the elements “compute a cryptographic hash of the data block from the deduplication table; compare the cryptographic hash of the data block from the deduplication table and the received cryptographic hash from the instruction; and replicate the data block from the deduplication table” when read in combination with the remaining elements in claim 1 and claim 10 do not recite an abstract idea.  
Examiner agrees that at least “compute a cryptographic hash of the data block from the deduplication table; compare the cryptographic hash of the data block from the deduplication table and the received cryptographic hash from the instruction; and replicate the data block from the deduplication table” when read as an ordered combination with the remaining elements of claim 1 and claim 10 are not explicitly taught by the prior art and are not rendered obvious by the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT M PHILLIPS, III whose telephone number is (571)270-3256. The examiner can normally be reached 10a-6:30pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Reyes can be reached on (571)270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALBERT M PHILLIPS, III/Primary Examiner, Art Unit 2159